Per Curiam,
The plaintiff brought this suit, in the court below, against the Philadelphia & Reading Railroad Co., lessees of the East *68Pennsylvania Railroad Co., to recover damages for an alleged unlawful removing by the defendant of a plank crossing over the tracks of the East Pennsylvania Railroad, connecting the farm of the plaintiff severed or divided by the East Pennsylvania Railroad.
The 12th section of the act of Feb. 19, 1849, P. L. 79, provides, inter alia, “-That, whenever, in the construction of such road or roads, it shall be necessary to cross or intersect any established road or way, it shall be the duty of the president and directors of the said company, so to construct the said road across such established road or way as not to impede the passage or transportation of persons or property along the same, and that, for the accommodation of all persons owning or possessing land through which the said railroad may pass, it shall be the duty of such company to make, or cause to be made, a good and sufficient causeway or causeways, whenever the same may be necessary, to enable the occupant or occupants of said lands to cross or pass over the same with wagons, carts and implements of husbandry, as occasion may require; and the said causeway or causeways, when so made, shall be maintained and kept in good repair by such company; and if the said company shall neglect or refuse, on request, to make such causeway or causeways, or, when made, to keep the same in good order, the said company shall be liable to pay any person aggrieved thereby, all damages sustained by such person in consequence of such neglect or refusal; such damages to be assessed and ascertained in the same manner as provided in the last section for the assessment of damages.”
The defendant company contends that this act does not apply, for the reason that the plaintiff is not cut off' from access to the remainder of his farm. The facts are, that the planked crossing which the company has removed gave him convenient access from one portion of his farm to the other. He still has such access, but by a circuitous route. The Emaus road passes along one side of his property, until it intersects a turnpike road at nearly right angles. By passing along these two roads, and in part by lands of another person, he can reach that portion of his farm lying on the south side of the railroad, and on the opposite side from his buildings. Thus, by making a detour of about half a mile, he can reach the southern *69side of his farm. If it were a detour of five miles, the principle would be the same. The plain object of the act of 1849 was to compel railroad companies to give the owners of farms a convenient mode of access from one part to the other, when divided by a railroad. While it may not be impossible for a farmer, in gathering his crops, to make a detour of half a mile in getting from one field to an adjoining field, it would nevertheless be intolerably inconvenient. It was to provide for such and similar cases that the act of 1849 was passed. The facts of this case do not require us to consider whether a road skirting a man’s land, or passing along the edge of it, is a road “ running through” a man’s land, within the meaning of said act. As before observed, its object was to furnish convenient access from one part of the land to the other, and we quite agree with the learned court below, that the crossing referred to was necessary to give such access, and that it ought not to have been removed.
Judgment affirmed.